Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 30, 2019

                                     No. 04-18-00384-CR

                                     The STATE of Texas,
                                          Appellant

                                               v.

                                    Desiree Renee GOMEZ,
                                            Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 542323
                          Honorable John Longoria, Judge Presiding


                                        ORDER
Sitting:        Luz Elena D. Chapa, Justice
                Beth Watkins, Justice
                Liza Rodriguez, Justice


        The trial court has filed findings of fact and conclusions of law. We therefore ORDER
this appeal reinstated on this court’s active docket.



                                                                PER CURIAM

           ATTESTED TO: __________________________
                       Keith E. Hottle
                       Clerk of Court